DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rouiller (WO 2012/079183) in view of Mannschedel et al (US 2007 /0015107).
Regarding claim 13, Rouiller discloses an endodontic instrument (instrument 10) for preparing a tooth of a patient (par 3 of translation discloses an endodontic instrument which can be used for cleaning and preparing a root canal of a tooth of a patient), the instrument for cleaning a root canal follows a natural geometry of the root canal (par 3 and 5, and figure 1A-D and 2A-D discloses the instrument being able to follow a natural geometry of the root canal and being used to lean and prepare a root canal)the root canal having a plurality of cross sections along a length thereof, and the plurality of cross-sections having varying dimensions (this limitation explains the structure of a root canal of a tooth which as described is interpreted as any root canal system in a near natural state without extreme structural modification, as such the limitation is interpreted as a description of the tooth root canal of any patient and therefore provides no patentable weight on the endodontic instrument of the present application/claim), the instrument comprising: 
a rigid tip arranged on a first end for mounting the instrument on a rotating support (a supporting end piece 13 which is considered the portion of the instrument which is accepted by mounting end 14, which is rigid compared to the flexible working area 12), and
 a working section extending from the first end to a free end (working area 11 having a lower end 12, see figures 2 A-D) and arranged for engaging in the root canal (see figures 1A-D and 2A-D) 
the instrument (10) being made of a shape memory material (par 33 discloses the working area 11 being made of a shape memory alloy) and having a first static state (see figures 2A/C) and a second dynamic state (see figures 2B/D), 
the first static state having a straight geometry in which the working section extends along a straight line for facilitating introduction of the instrument into the root canal (see figure 2A where the working section 11 extends straight along a line and par 31 which discloses a rectilinear shape which allows for easy introduction into the root canal), and the second dynamic state having a structured geometry  (see figure 2B and par 31 which discloses a structured state when mechanically rotated, stimulated by heat or by heat resistance) 
the instrument having a supple and flexible hold, which allows the instrument to be easily introduced into the root canal and for following the natural geometry of the root canal, for contacting rough and uneven areas of the inner walls of the root canal (par 31 discloses the working area 22 being sufficiently flexible to enable adaption to the cross section of the root canal, including uneven and rough areas), 
 the endodontic instrument (10) being configured to be rotationally driven in order to clean the inner walls of the root canal (see par 31), wherein when the endodontic instrument is in a dynamic state, the working section comprises a first straight active segment (support end piece 13, see figure 2B) and a curved active segment (below 13, see figure 2B), the second curved active segment disposed as an extension of the first straight active segment (see figures 2A-B),
the second curved active segment having a free end tip (see figures 2A-B and par 31), the second curved active segment having a curved shape extending from a point of connection to the first straight active segment and the free end tip (see figure 2B), 
Rouiller fails to disclose wherein, when the endodontic instrument is in the dynamic state, the working section comprising the first straight active segment extends along the straight line and the second curved active segment is a sole or single curve, the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends (M and N) of the arc, wherein the curved shape of the second curved active segment corresponds to a circular arc, wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section; and the free end tip having a structured geometric shape.

    PNG
    media_image1.png
    284
    370
    media_image1.png
    Greyscale

Annotated figure 2-a


    PNG
    media_image2.png
    544
    525
    media_image2.png
    Greyscale

Annotated figure 2-b

    PNG
    media_image3.png
    519
    378
    media_image3.png
    Greyscale

Annotated figure 2-c
However, Mannschedel teaches an endodontic instrument (root canal instrument 1) which in a dynamic state has a working end (core 7 which extends from the distal region 29 to the proximal region 31) has a first straight active segment (distal region 29/uncoated region 11) which extends along a straight line defined in the by the working section in a static state (see figure 2-c, where the static state is seen by outlines figure 35 and the hashed line is the line defined by the working section)  and a second curved active segment which is a single curve (see figure 2, along the proximal region 31), the second curved active segment having a single sagitta   (d) being located at a free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends (M and N) of the arc (see annotated figure 2-b where the free end is the pointed tip 10) , wherein the curved shape of the second curved active segment corresponds to a circular arc (see annotated figure 2-a), wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section (see annotated figure 2-c, where in the circled section shows space between where the straight line intersects with the curved active segment and the free end tip); and the free end tip (10) having a structured geometric shape (see figure 2).
As both Rouiller and Mannschedel disclose a rotating endodontic instrument with a dynamic state  with an active segment that has a curved shape (Rouiller figure 2B and Mannschedel figure 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of  the claimed invention, to substitute the working section in the dynamic stat of Rouiller with the first straight active segment extends along the straight line and the second curved active segment is a sole or single curve, the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends (M and N) of the arc, wherein the curved shape of the second curved active segment corresponds to a circular arc, wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section; and the free end tip having a structured geometric shape as disclosed by Mannschedel to yield the predictable results of a desired cleaning and/or preparation of the root canal of a patient. 
Regarding the statements of “cleaning inside walls of the root canal without milling or drilling of the root canal’, and “for brushing the inner walls to remove biofilm without cutting into dentin,” are considered functional limitations which are achieved in view of the disclosure of Rouiller/Mannschedel. Specifically, in view of the disclosure of par 3 and 31 of Rouiller which disclose modification in the cross-shape and operation of the endodontic instrument to obtain desired treatments such as cleaning and preparing the root canal.
 Rouiller and Mannschedel fail to disclose the limitation “the distance of the single sagitta {d). when the endodontic instrument is in the dynamic state, is between hall of a smallest cross-sectional dimension (a} of the root canal and half of a largest cross-sectional dimension (b) of the root canal”. However, both Rouiller and Mannschedel disclose Sagitta having distances winch can fit within the root canal of a patient (see figure 1 of Mannschedel and figure 2B of Rouiller). A such it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the distance of the single sagitta be between half of the smallest cross-sectional dimension and the largest cross-sectional dimension of the root canal, to enable. placement and movement into the entire length of the root canal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 22, Rouiller further discloses the endodontic instrument (10) is made of a shape memory metal alloy (par 17 discloses the instruments working area being made of a metal allow with shape memory properties) in which a transition, from a martensitic phase to an austenitic phase, occurs naturally at a body temperature between 32°C and 37°C (par 16 discloses the transition from austenitic to martensitic phase occurring between 25-40 degrees C).
Regarding claim 23 and 25, Rouiller further discloses the endodontic instrument (10) is made of a shape memory metal alloy (par 20) in which a transition from a martensitic phase to an austenitic phase (par 30 discloses a transformation temperature range of 0-60 degrees C) is brought about by a temperature increase induced by injecting a hot liquid into the root canal or by the application of vibration induced by ultrasound (par 31 discloses the temperature increase can be the result of heating by adding a warmed liquid and par 16 discloses this as a process of temperature rising, however this limitation is considered product by process and are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113). The limitations "induced by injecting a hot liquid into the root canal" (claim 23) and "brought about by application of vibrations induced by ultrasound" (claim 25), are functional limitations describing various methods that may be used to heat the shape memory metal alloy to trigger a phase change. Because the file of Rouiller/Mannschedel is made of a shape memory alloy configured to change phases when raised to a temperature of 0-60 degrees Celsius, the file of Mannschedel/Johnson is functionally capable of changing phase when the temperature is raised by hot liquid or by ultrasonic vibration, and as such reads on the limitations of claims 23 and 25.
Regarding claim 24, Rouiller further discloses the endodontic instrument (10) is made of a metal alloy having super elasticity properties (par 10-11) which are acquired as a result of a heat treatment (Applicant is advised that statement "acquired as a result of a heat treatment" is considered a product by process claim and reminded that product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. See MPEP 2113).
Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rouiller in view of Mannschedel and Maillefer et al (CH 684877 AS).
Regarding claim 16, Rouiller discloses an endodontic instrument (instrument 10) for preparing a tooth of a patient (par 3 of translation discloses an endodontic instrument which can be used for cleaning and preparing a root canal of a tooth of a patient), the instrument for cleaning a root canal follows a natural geometry of the root canal (par 3, 5 and figures 1A-D and 2A-D discloses the instrument being able to follow a natural geometry of the root canal and being used to lean and prepare a root canal), the root canal having a plurality of cross sections along a length thereof, and the plurality of cross-sections having varying dimensions (this limitation explains the structure of a root canal of a tooth which as described is interpreted as any root canal system in a near natural state without extreme structural modification, as such the limitation is interpreted as a description of the tooth root canal of any patient and therefore provides no patentable weight on the endodontic instrument of the present application/claim), the instrument (10) comprising:
 a rigid tip arranged on a first end for mounting the instrument on a rotating support (a supporting end piece 13 which is considered the portion of the instrument which is accepted by mounting end 14, which is implied as rigid compared to the flexible working area 12), and 
a working section extending from the first end to a free end (working area 11 having a lower end 12, see figures 2 A-D) and arranged for engaging in the root canal l (see figures 1A-D and 2A-D) 
the instrument (10) being made of a shape memory material (par 33 discloses the working area 11 being made of a shape memory alloy) and having a first static state (see figures 2A/C) and a second dynamic state (see figures 2B/D), 
the first static state having a straight geometry in which the working section extends along a straight line for facilitating introduction of the instrument into the root canal (see figure 2A where the working section 11 extends straight along a line and par 31 which discloses a rectilinear shape which allows for easy introduction into the root canal), and the second dynamic state having a structured geometry (see figure 2B and par 31 which discloses a structured state when mechanically rotated, stimulated by heat or by heat resistance)  
the instrument having a supple and flexible hold, which allows the instrument to be easily introduced into the root canal and for following the natural geometry of the root canal, for contacting rough and uneven areas of the inner walls of the root canal (par 31 discloses the working area 22 being sufficiently flexible to enable adaption to the cross section of the root canal, including uneven and rough areas), 
the endodontic instrument (10) being configured to be rotationally driven in order to clean the inner walls of the root canal (see par 31), wherein when the endodontic instrument is in a dynamic state, the working section comprises a first straight active segment (support end piece 13, see figure 2B) and a curved active segment (below 13, see figure 2B), the second curved active segment disposed as an extension of the first straight active segment (see figure 2B), the second curved active segment having a free end tip (see figures 2A-B and par 31), the second curved active segment having a curved shape extending from a point of connection to the first straight active segment and the free end tip (see figure 2B).
Rouiller fails to disclose wherein, when the endodontic instrument is in the dynamic state, the working section comprising the first straight active segment extends along the straight line and the second curved active segment is a sole or single curve, the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends JM and N) of the arc, wherein the curved shape of the second curved active segment corresponds to a circular arc, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section; and the free end tip having a structured geometric tip that defines an axis and comprises a sole beveled surface, the beveled surface is planar and extends at an angle of between 30 and 60 degrees relative to a direction perpendicular to the axis.
However, Mannschedel teaches an endodontic instrument (root canal instrument 1) which in a dynamic state has a working end (core 7 which extends from the distal region 29 to the proximal region 31) has a first straight active segment (distal region 29/uncoated region 11) which extends along a straight line defined in the by the working section in a static state (see figure 2-c, where the static state is seen by outlines figure 35 and the hashed line is the line defined by the working section)  and a second curved active segment which is a single curve (see figure 2, along the proximal region 31), the second curved active segment having a single sagitta   (d) being located at a free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends (M and N) of the arc (see annotated figure 2-b where the free end is the pointed tip 10) , wherein the curved shape of the second curved active segment corresponds to a circular arc (see annotated figure 2-a), wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section (see annotated figure 2-c, where in the circled section shows space between where the straight line intersects with the curved active segment and the free end tip); and the free end tip (10) having a structured geometric shape (see figure 2).
As both Rouiller and Mannschedel disclose a rotating endodontic instrument with a dynamic state  with an active segment that has a curved shape (Rouiller figure 2B and Mannschedel figure 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of  the claimed invention, to substitute the working section in the dynamic stat of Rouiller with the first straight active segment extends along the straight line and the second curved active segment is a sole or single curve, the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends (M and N) of the arc, wherein the curved shape of the second curved active segment corresponds to a circular arc, wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section; and the free end tip having a structured geometric shape as disclosed by Mannschedel to yield the predictable results of a desired cleaning and/or preparation of the root canal of a patient. 
Additionally, Maillefer teaches a free end tip (3) having a structured geometric tip that defines an axis (5) and comprises a sole beveled surface (bevel 4), the beveled surface is planar (see figures 2-4) and extends at an angle between 30 and 60 degrees relative to a direction perpendicular to the axis (page 3, par 2 of the translation provided in office action dated 1/30/2020 discloses the bevel being at angle between 20-30 degrees to the axis 5, which would result in an axis of 60 degrees for a perpendicular to the axis 5) in an endodontic file (see figure 1) for the purpose of creating an end point which is offset enabling the operator to easily locate the opening of the root canal and follow the curved path (col 3, par 4 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the free end tip of Rouiller/Mannschedel to have a structured geometric tip that defines an axis and comprises a sole beveled surf ace, the beveled surface is planar and extends at an angle between 30 and 60 degrees relative to a direction perpendicular to the axis as disclosed above by Maillefer for the purpose of creating an offset end point which can easily locate the root canal and follow its curved path.
Regarding the statements of “cleaning inside walls of the root canal without milling or drilling of the root canal’, and “for brushing the inner walls to remove biofilm without cutting into dentin,” are considered functional limitations which are achieved in view of the disclosure of Rouiller/Mannschedel. Specifically, in view of the disclosure of par 3 and 31 of Rouiller which disclose modification in the cross-shape and operation of the endodontic instrument to obtain desired treatments such as cleaning and preparing the root canal.
 Rouiller, Mannschedel and Maillefer fail to disclose the limitation “the distance of the single sagitta {d). when the endodontic instrument is in the dynamic state, is between hall of a smallest cross-sectional dimension (a} of the root canal and half of a largest cross-sectional dimension (b) of the root canal”. However, both Rouiller and Mannschedel disclose Sagitta having distances winch can fit within the root canal of a patient (see figure 1 of Mannschedel and figure 2B of Rouiller). A such it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the distance of the single sagitta be between half of the smallest cross-sectional dimension and the largest cross-sectional dimension of the root canal, to enable. placement and movement into the entire length of the root canal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 30, Rouiller discloses an endodontic instrument (instrument 10) for preparing a tooth of a patient (par 3 of translation discloses an endodontic instrument which can be used for cleaning and preparing a root canal of a tooth of a patient), the instrument for cleaning a root canal  follows a natural geometry of the root canal (par 3, 5 and figures 1A-D and 2A-D discloses the instrument being able to follow a natural geometry of the root canal and being used to lean and prepare a root canal), the root canal having a plurality of cross sections along a length thereof, and the plurality of cross-sections having varying dimensions (this limitation explains the structure of a root canal of a tooth which as described is interpreted as any root canal system in a near natural state without extreme structural modification, as such the limitation is interpreted as a description of the tooth root canal of any patient and therefore provides no patentable weight on the endodontic instrument of the present application/claim), the instrument (10) comprising:
 a rigid tip arranged on a first end for mounting the instrument on a rotating support (a supporting end piece 13 which is considered the portion of the instrument which is accepted by mounting end 14, which is implied as rigid compared to the flexible working area 12), and 
a non-fluted working section (working area 11 having a lower end 12, see figure 1 A-B which shows a working section 11 with no flutes) extending from the first end to a free end (see figures 2A-D) 
the instrument (10) being made of a shape memory material (par 33 discloses the working area 11 being made of a shape memory alloy) and having a first static state (see figures 2A/C) and a second dynamic state (see figures 2B/D), the first static state having a straight geometry in which the working section extends along a straight line for facilitating introduction of the instrument into the root canal (see figure 2A where the working section 11 extends straight along a line and par 31 which discloses a rectilinear shape which allows for easy introduction into the root canal), and the second dynamic state having a structured geometry see figure 2B and par 31 which discloses a structured state when mechanically rotated, stimulated by heat or by heat resistance)  
the instrument having a supple and flexible hold, which allows the instrument to be easily introduced into the root canal and for following the natural geometry of the root canal, for contacting rough and uneven areas of the inner walls of the root canal and for brushing the inner walls to remove biofilm without cutting into dentin  (par 31 discloses the working area 22 being sufficiently flexible to enable adaption to the cross section of the root canal, including uneven and rough areas), 
the endodontic instrument (10) being configured to be rotationally driven in order to clean the inner walls of the root canal (see par 31), wherein when the endodontic instrument is in a dynamic state, the working section comprises a first straight active segment (support end piece 13, see figure 2B) and a curved active segment (below 13, see figure 2B), the second curved active segment disposed as an extension of the first straight active segment, (see figure 2B), the second curved active segment having a free end tip (see figures 2A-B and par 31), the second curved active segment having a curved shape extending from a point of connection to the first straight active segment and the free end tip (see figure 2B).
Rouiller fails to disclose wherein, when the endodontic instrument is in the dynamic state, the working section comprising the first straight active segment extends along the straight line and the second curved active segment is a sole or single curve, the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the single sagitta (d) has a distance from a summit (S) of an arc to a line connecting two ends (M and N) of the arc, wherein the curved shape of the second curved active segment corresponds to a circular arc wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section; and the free end tip having a structured geometric tip that defines an axis and comprises a sole beveled surface, the beveled surface is planar and extends at an angle of between 30 and 60 degrees relative to a direction perpendicular to the axis.
However, Mannschedel teaches an endodontic instrument (root canal instrument 1) which in a dynamic state has a working end (core 7 which extends from the distal region 29 to the proximal region 31) has a first straight active segment (distal region 29/uncoated region 11) which extends along a straight line defined in the by the working section in a static state (see figure 2-c, where the static state is seen by outlines figure 35 and the hashed line is the line defined by the working section)  and a second curved active segment which is a single curve (see figure 2, along the proximal region 31), the second curved active segment having a single sagitta   (d) being located at a free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends (M and N) of the arc (see annotated figure 2-b where the free end is the pointed tip 10) , wherein the curved shape of the second curved active segment corresponds to a circular arc (see annotated figure 2-a), wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section (see annotated figure 2-c, where in the circled section shows space between where the straight line intersects with the curved active segment and the free end tip); and the free end tip (10) having a structured geometric shape (see figure 2).
As both Rouiller and Mannschedel disclose a rotating endodontic instrument with a dynamic state  with an active segment that has a curved shape (Rouiller figure 2B and Mannschedel figure 2), it would have been obvious to one of ordinary skill in the art, before the effective filing date of  the claimed invention, to substitute the working section in the dynamic stat of Rouiller with the first straight active segment extends along the straight line and the second curved active segment is a sole or single curve, the second curved active segment having a single sagitta (d) being located at the free end of the working section, wherein the single sagitta (d) has a distance from a summit (S} of an arc to a line connecting two ends (M and N) of the arc, wherein the curved shape of the second curved active segment corresponds to a circular arc, wherein in the dynamic state, the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section; and the free end tip having a structured geometric shape as disclosed by Mannschedel to yield the predictable results of a desired cleaning and/or preparation of the root canal of a patient.
Additionally, Maillefer teaches a free end tip (3) having a structured geometric tip that defines an axis (5) and comprises a sole beveled surface (bevel 4), the beveled surface is planar (see figures 2-4) and extends at an angle between 30 and 60 degrees relative to a direction perpendicular to the axis (page 3, par 2 of the translation provided in office action dated 1/30/2020 discloses the bevel being at angle between 20-30 degrees to the axis 5, which would result in an axis of 60 degrees for a perpendicular to the axis 5) in an endodontic file (see figure 1) for the purpose of creating an end point which is offset enabling the operator to easily locate the opening of the root canal and follow the curved path (col 3, par 4 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the free end tip of Rouiller/Mannschedel to have a structured geometric tip that defines an axis and comprises a sole beveled surface, the beveled surface is planar and extends at an angle between 30 and 60 degrees relative to a direction perpendicular to the axis as disclosed above by Maillefer for the purpose of creating an off set end point which can easily locate the root canal and follow its curved path.
Regarding the statements of “cleaning inside walls of the root canal without milling or drilling of the root canal’, and “for brushing the inner walls to remove biofilm without cutting into dentin,” are considered functional limitations which are achieved in view of the disclosure of Rouiller/Mannschedel. Specifically, in view of the disclosure of par 3 and 31 of Rouiller which disclose modification in the cross-shape and operation of the endodontic instrument to obtain desired treatments such as cleaning and preparing the root canal.
 Rouiller, Mannschedel and Maillefer fail to disclose the limitation “the distance of the single sagitta {d). when the endodontic instrument is in the dynamic state, is between hall of a smallest cross-sectional dimension (a} of the root canal and half of a largest cross-sectional dimension (b) of the root canal”. However, both Rouiller and Mannschedel disclose Sagitta having distances winch can fit within the root canal of a patient (see figure 1 of Mannschedel and figure 2B of Rouiller). A such it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the distance of the single sagitta be between half of the smallest cross-sectional dimension and the largest cross-sectional dimension of the root canal, to enable. placement and movement into the entire length of the root canal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rouiller in view of Mannschedel et al as applied to claim 13 above, and further in view of Maillefer.
Regarding claim 26, Rouiller/Mannschedel disclose the claimed invention as set forth above in claim 13, but fail to disclose the structured geometric tip that defines an axis and comprises a sole axial end surface that is planar and extends at an angle of at least equal to 45 degrees relative to a direction perpendicular to the axis.
However, Maillefer teaches a structured geometric tip that defines an axis (5) and comprises a sole axial end surface (bevel 4) that is planar and extends at an angle of at least equal to 45 degrees relative to a direction perpendicular to the axis (page 3, par 2 of the translation provided in office action dated 1/30/2020 discloses the bevel being at angle between 20-30 degrees to the axis 5, which would result in an axis of 60-70 degrees from a perpendicular to the axis 5, which is at least 45 degrees) in an endodontic file (see figure 1) for the purpose of creating an end point which is offset enabling the operator to easily locate the opening of the root canal and follow the curved path (col 3, par 4 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the free end tip of Rouiller/Mannschedel to have the structured geometric tip that defines an axis and comprises a sole axial end surf ace that is planar and extends at an angle of at least equal to 45 degrees relative to a direction perpendicular to the axis as disclosed above by Maillefer for the purpose of creating an offset end point which can easily locate the root canal and follow its curved path.
Regarding claim 29, Rouiller/Mannschedel disclose the claimed invention as set forth above in claim 13, but fail to disclose the structured geometric tip defines an axis about which the structured geometric tip rotates, and the structured geometric tip has a planar axial end face that extends laterally over an entirety of the structured geometric top at an acute angle relative to the rotational axis.
However, Maillefer teaches the structured geometric tip (3) defines an axis (5) about which the structured geometric tip (3) rotates, and the structured geometric tip (3) has a planar axial end face (bevel 4) that extends laterally over an entirety of the structured geometric top at an acute angle relative to the rotational axis (page 3, par 2 of the translation provided in office action dated 1/30/2020 discloses the bevel being at angle between 20-30 degrees to the axis 5 see figure 2) nan endodontic file (see figure 1) for the purpose of creating an end point which is offset enabling the operator to easily locate the opening of the root canal and follow the curved path (col 3, par 4 of translation).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the free end tip of Rouiller/Mannschedel the structured geometric tip defines an axis about which the structured geometric tip rotates, and the structured geometric tip has a planar axial end face that extends laterally over an entirety of the structured geometric top at an acute angle relative to the rotational axis as disclosed above by Maillefer for the purpose of creating an offset end point which can easily locate the root canal and follow its curved path.
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive.
In remarks, applicant argues that the reference Mannschedel fails to disclose “in the dynamic state the straight line extending from the first straight active segment intersects with the second curved active segment at a point of the second curved active segment away from the free end tip of the working section”. The examiner disagrees. As set forth above, where the proximal end 10 is considered the free end tip of the working section, then the intersection of the straight-line extension of the first straight active segment intersects with the second curved active segment at a point away from the free end, see below reproduction annotated 2-c. 

    PNG
    media_image4.png
    392
    688
    media_image4.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./      Examiner, Art Unit 3772                                                                                                                                                                                                  /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772